Citation Nr: 0308627	
Decision Date: 05/07/03    Archive Date: 05/15/03	

DOCKET NO.  01-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for internal derangement of the right knee, with atrophy of 
the quadriceps muscle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Cleveland, Ohio, which confirmed and continued a 
10 percent disability rating for the veteran's right knee 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  Manifestations of the right knee disability include 
increased varus crepitation and pain throughout range of 
motion testing.  

3.  Recent objective evidence showed range of motion of the 
right knee from 0 to 130 degrees of flexion with mild pain.  
There was no effusion or instability.  

4.  X-ray studies of the right knee have shown the presence 
of mild degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee with atrophy of the 
quadriceps muscle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5299-5257 (2002).  

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2000).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.  

The clinical evidence of record contains sufficient 
information to rate the veteran's right knee disability 
according to the applicable rating criteria.  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim and that there are no 
outstanding pertinent records that the RO has not obtained or 
attempted to obtain.  

The Board notes that the VA examination reports at issue 
include a history of the veteran's claimed disability.  The 
veteran has been accorded rating examinations by VA in 1999, 
2001, and again in 2002.  He was provided with information 
explaining the impact of the VCAA in the May 2001 
communication from the RO.  Accordingly, the Board finds that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the VCAA.  
The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be obtained by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability and noted to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding and violation of the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that 
when a veteran has suffered a distinct manifestation 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking emotion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is VA's intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing, and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5.10(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.  

Factual Background

A review of the evidence of record discloses that service 
connection has been in effect for a right knee disability, 
classified for rating purposes as internal derangement of the 
right knee, since April 1946.  A 10 percent disability rating 
has been in effect from July 11, 1950.  

The medical evidence of record includes the report of a 
rating examination of the joints accorded the veteran by VA 
in February 1999.  It was indicated the veteran had hurt the 
right knee during World War II.  He had had the knee put in a 
cast, but no surgery was performed.  Over the years, he 
stated, he had had progressive problems with pain, soreness, 
and tenderness in the knee.  He described giving way, 
locking, and fatigability.  He could not recall, however, any 
specific swelling.  He stated that he was able to do daily 
activities.  Currently, he was not wearing a brace and did 
not use a cane.  Current medications were Naprosyn and 
Tylenol.  No specific flareups were reported.  

On examination he was described as ambulating independently 
without aids.  There was some tenderness and soreness of the 
knee.  There was also some crepitation and pain on motion.  
Motion was from 0 to 105 degrees of flexion, both actively 
and passively.  No swelling was noted and there were no signs 
of instability.  There was about a 3/4-inch atrophy of the 
right calf.  McMurray's testing was negative.  

An X-ray study of the right knee showed minimal degenerative 
changes with osteophyte formation.  

The examination diagnosis was internal derangement of the 
right knee, with atrophy of the right quadriceps muscle and 
arthritis.  

VA accorded the veteran another examination of the joints in 
March 2001.  He referred to increasing amounts of pain, 
stiffness, swelling, occasional giving way, fatigability, and 
limited endurance.  He wore a brace on the knee.  Prolonged 
standing and walking aggravated the knee, but he indicated 
that he tried to maintain himself with a good stretching 
program.  Weather changes and use bothered the knee and 
caused it to hurt more, but otherwise it was a chronic, 
ongoing problem, rather than any specific flareups.  He had 
never undergone surgery for the knee.  He was currently 
retired and was not working.  He was able to perform normal 
daily activities.  He was currently taking Tylenol.  

On examination there was generalized tenderness and soreness 
over the medial and lateral compartments.  There was mild 
crepitation on motion.  Motion was from 0 to 130 degrees 
actively and passively with pain at the extremes of motion.  
This was described as mild in nature.  No effusion or 
swelling was indicated.  He had about a 1-inch atrophy of the 
right quadriceps as compared to the left.  The knee was 
stable to medial, lateral, and anteroposterior testing.  
McMurray's testing was negative.  The diagnosis was residual 
injury of the right knee, with right quadriceps atrophy.  

X-ray studies of the knees done in March 2001 showed 
degenerative changes bilaterally.  No joint effusion was 
seen.  There was minimal narrowing of the medial compartment 
of the right knee joint space.

The veteran was accorded another examination of the joints by 
VA in July 2002.  Complaints included aching, soreness, pain, 
stiffness, swelling, giving way, and fatigability.  The 
veteran stated that he had never had surgery on either knee.  
He indicated that at times he wore a brace, especially on the 
right knee.  He used a cane to ambulate.  He complained that 
prolonged standing, walking, climbing, squatting, and 
crawling were difficult.  He reported no specific flareups.  
Current medicine included Tylenol and Naprosyn.  

On examination the right knee showed increased varus and 
tenderness to soreness.  There was pain to palpation which 
was generalized around the knee.  Crepitation was noted on 
motion.  Motion was from 0 degrees to 130 degrees of flexion 
with mild pain with active and passive motion with and 
without resistance.  There was no effusion.  The knee was 
stable.  McMurray's testing was negative.  Notation was made 
of more pain in weight-bearing and ambulating than in 
nonweight-bearing status.  

The final diagnoses included residuals of an injury to the 
right knee, with arthritis.  (Notation was also made of the 
presence of arthritis of the left knee and the record shows 
that service connection has been established for a left knee 
disability, secondary to the service-connected right knee 
disability.)  

Analysis

The record reflects that the veteran's right knee disability 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Where there is 
recurrent subluxation, lateral instability, or other 
impairment of the knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and a 
30 percent evaluation for severe disability.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  

The words "slight," "moderate," and "severe" are not defined 
in the VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

In order for the veteran to be entitled to a higher 
evaluation for his right knee disability under the currently 
assigned Diagnostic Code 5257, he must have an impairment 
which would warrant a 20 percent disability, specified as 
moderate recurrent subluxation or lateral instability.  
However, as reported above, the findings on the several 
different VA examinations in the recent past have shown the 
need to be consistently stable.  The reports of the 
examinations have shown no clinical evidence of subluxation.  
These findings are consistent with the other medical evidence 
of record.  In the absence of clinical evidence of moderate 
recurrent subluxation or lateral instability, a higher 
evaluation for the right knee disorder is not warranted under 
Diagnostic Code 5257.  

Under other potentially applicable diagnostic codes, a 
noncompensable rating, a 10 percent rating, and a 20 percent 
rating are warranted for limitation of flexion in the leg 
when flexion is limited to 60 degrees, 45 degrees, and 
30 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  A noncompensable rating, a 10 percent rating and 
a 20 percent rating are warranted for limitation of extension 
in the leg when extension is limited to 5 degrees, 
10 degrees, and 15 degrees respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

In this case, the range of motion on the most recent VA 
examination of the right knee, in July 2002, was from 0 to 
130 degrees.  The normal range of motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Accordingly, the veteran does not meet the criteria for 
a disability rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261.  

However, the Board notes that when a knee disability is 
evaluated under Diagnostic Code 5257, a separate rating may 
be assigned for arthritis in accordance with opinions of the 
VA General Counsel.  VAOPGCPREC 23-97 (1997).  The General 
Counsel subsequently clarified that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under Diagnostic Codes 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a zero percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

The record shows that the veteran has developed arthritis in 
the right knee.  X-ray studies done in conjunction with the 
rating examinations in 1999, 2001, and 2002, have shown the 
presence of degenerative changes of the knee.  Accordingly, a 
separate evaluation for arthritis based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 is in order.  


ORDER

An increased rating for internal derangement of the right 
knee with atrophy of the quadriceps muscle is denied.  

A separate 10 percent rating is granted for arthritis of the 
right knee, subject to the laws and regulations governing the 
award of monetary benefits.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

